


117 SRES 341 IS: Commemorating the 70th anniversary of the signing of the Security Treaty among Australia, New Zealand, and the United States of America. 
U.S. Senate
2021-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 341
IN THE SENATE OF THE UNITED STATES

August 7, 2021
Mr. Menendez (for himself, Mr. Risch, Mr. Durbin, and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Foreign Relations

RESOLUTION
Commemorating the 70th anniversary of the signing of the Security Treaty among Australia, New Zealand, and the United States of America. 


Whereas the United States and Australia signed the Security Treaty among Australia, New Zealand, and the United States of America (referred to in this resolution as the ANZUS Treaty) in San Francisco on September 1, 1951; Whereas the United States Senate provided advice and consent for ratification of the ANZUS Treaty on March 20, 1952, and the ANZUS Treaty entered into force on April 29, 1952;
Whereas the signing of the ANZUS Treaty formalized an alliance that began when United States and Australian forces fought together and won the Battle of Hamel on the Western Front, France on July 4, 1918, under the command of Australian General John Monash; Whereas, since 1915, the United States, Australia, and New Zealand have a longstanding history of supporting each other in the realm of defense and security, fighting alongside each other during World War I, World War II, the Korean War, the Vietnam War, and in Afghanistan and Iraq;
Whereas more than 100,000 Australian and New Zealander service members have paid the ultimate sacrifice alongside their brothers and sisters in arms from the United States; Whereas Australia is the only party to the treaty to invoke Article IV of the ANZUS Treaty, done so on September 14, 2001, in response to the terrorist attacks on the United States on September 11, 2001, in a show of stalwart support for the American people;
Whereas the Force Posture Agreement between the Government of Australia and the Government of the United States of America, done at Sydney August 12, 2014, enables closer security and defense cooperation between the two allies; Whereas the United States and Australia conduct diverse joint military exercises and training to enhance capabilities throughout the world, and Australia hosts United States Marines at its bases in the Northern Territory;
Whereas nearly 600 Australian defense personnel work alongside the United States military in 31 states and the District of Columbia; Whereas the United States and Australia continue to strengthen their mutual security interests, including through the biennial Talisman Sabre exercise, a joint bilateral military exercise most recently concluded in July 2021, which included forces from other important allies and partners, such as New Zealand;
Whereas, in 2020, Australia committed to $438,000,000,000 in defense funding over 10 years, including $206,000,000,000 to grow the Australian Defense Force’s self-reliance and to enhance its combined deterrent capabilities with the United States military; Whereas approximately 60 percent of Australia’s defense capability is sourced from the United States;
Whereas the United States and Australia work closely in a number of international fora, including the Group of Twenty; Whereas the United States and Australia address shared strategic and security concerns through the Quad, the Association of Southeast Asian Nations (ASEAN)-centered regional architecture and emerging groupings, including the East Asia Summit, the ASEAN Regional Forum, and the Trilateral Strategic Dialogue;
Whereas cooperation between the United States and Australia is vital to the security of our digital information and critical infrastructure from the malicious activities of state and non-state actors, through deep operational collaboration and policy innovation; Whereas the United States and Australia work to improve outcomes for women and girls in conflict areas and to ensure that the perspectives of women are included in peace and security efforts, through the implementation of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and Australia’s National Action Plan for Women, Peace, and Security of 2021;
Whereas the United States and Australia have further integrated their economies since entering into the United States-Australia Free Trade Agreement on January 1, 2005, after which 2-way investment has tripled and 2-way trade has doubled, benefitting both countries; Whereas the United States and Australia have remained steadfast partners in space for more than 60 years, including through collaboration between the Australian Space Agency and the National Aeronautics and Space Administration;
Whereas the United States and Australia have maintained strong bilateral research linkages, collaborating in key areas such as astronomical and space sciences, materials engineering, mathematics, biochemistry, psychology and medicine, with over 80,000 co-authored publications during the past 5 years; Whereas the United States and Australia share strong people-to-people linkages, with the United States providing the third largest number of tourists to Australia in 2019;
Whereas, on May 13, 2021, Secretary of State Antony Blinken reaffirmed the United States unshakeable commitment to the United States-Australia alliance as an anchor for peace, security, and stability in the Indo-Pacific for decades; Whereas New Zealand and the United States have enjoyed strong ties for decades, bolstered by shared cultural traditions, values, and common interests;
Whereas, on November 5, 2010, the United States and New Zealand signed the Wellington Declaration, which was then enhanced in 2012 by the signing of the Washington Declaration, strengthening the defense relationship by providing a framework and strategic guidance for security cooperation and defense dialogues; Whereas, in November 2016, the destroyer USS Sampson visited New Zealand at the request of the New Zealand Government, the first bilateral ship visit in more than 30 years, providing humanitarian assistance and disaster relief to affected communities in the aftermath of the 7.8-magnitude Kaikoura earthquake;
Whereas the United States, Australia’s, and New Zealand’s shared values of democracy, respect for human rights, and adherence to the rule of law provide a strong foundation for broad multilateral cooperation; Whereas the United States, Australia, and New Zealand share information essential for security and defense through the Five Eyes Intelligence Oversight and Review Council, a partnership that has expanded to include collaboration on economic and homeland security initiatives;
Whereas the United States, Australia, and New Zealand remain resolute partners in addressing environmental issues; Whereas bilateral and multilateral cooperation among the United States, Australia, and New Zealand has evolved to meet contemporary challenges, including global health security and pandemic preparedness and response, supply chain resilience, environmental and climate-related challenges, and the development, promotion and protection of emerging technologies;
Whereas the United States, Australia, and New Zealand are committed to free and fair trade and the international rules-based trading system by working in collaboration through various mechanisms, including bilateral trade and investment agreements, the World Trade Organization, and the Asia-Pacific Economic Cooperation, and by continuing to address future challenges such as digital trade; Whereas the United States, Australia, and New Zealand have worked together within the Global Coalition to Defeat ISIS to counter terrorism, restore regional stability and combat the spread of violent extremist ideology;
Whereas the United States, Australia, and New Zealand strive for a free, open, prosperous, and secure Indo-Pacific, unimpeded by economic coercion; Whereas, on April 22, 2021, Secretary Blinken stated, Since 1915, U.S., Australian, and New Zealand service members have served alongside one another in many global conflicts. Through our strong and deep interpersonal ties, the partnership between our nations continues to grow each year along with the realization that the kinship our armed forces share is more important than ever in helping ensuring a free, open, and inclusive Indo-Pacific.; and
Whereas September 1, 2021, marks 70 years since the signing of the ANZUS Treaty: Now, therefore, be it  That the Senate—
(1)commemorates the 70th anniversary of the signing of the ANZUS Treaty; (2)recognizes the value of the longstanding security commitments between the United States and Australia, and reaffirms the United States commitments under the ANZUS Treaty;
(3)supports new opportunities to deepen and broaden military and security relations among the United States, Australia, and New Zealand;  (4)supports continued diplomatic, security, and scientific cooperation among the United States, Australia, and New Zealand to advance a free and open Indo-Pacific region; and
(5)supports new opportunities to deepen and broaden economic ties among the United States, Australia, and New Zealand to boost our respective competitiveness and to respond to attempts at economic coercion through mutual action and building resilience in the Indo-Pacific region.   